Lacombe, Circuit Judge,
{orally.) The board of appraisers in their decision state that the word “paintings” is no doubt sufficiently comprehensive to embrace paintings on glass as well as on other substances, and add that the practice of the treasury department for a long series of years has been to classify paintings on glass of the kind under consideration as “paintings” within the meaning of the former tariff acts, at least when they attained to the dignity of works of art. That finding of the board seems entirely borne out by the decisions of the treasury department which have been read here, and commends itself to the good sense of every one. It seems also to have been the meaning which congress attached to the word “paintings,” because, in paragraph 757, where it made provision with regard to pictorial paintings on glass, it expressly excepted from that classification “stained or painted window-glass or stained or painted glass windows.” Evidently congress understood that, unless it thus excepted “painted window-glass or painted glass windows,” the particular article referred to would fall within the general phraseology, “pictorial paintings on glass.” Therefore, when we find the word “paintings” in section 677, it is manifestly the generic word “paintings.” There is nothing to limit or qualify, so far as I can see, its broad meaning. That being so, we have, then — First, the broad and generic term “paintings,” and, secondly, as a class or group included under that generic term, the particular variety of painting which is known as “painted window-glass or painted glass windows.” Of course, if it were only a question as to “paintings” on the one side, and the particular kind of painting which is known as “painted glass windows” on the other, there could be no doubt that the latter should be hold the more specific designation of the two. We have, however, in paragraph 677 a provision, not for paintings in general, but for “paintings imported in good faith for the use of any religious society, and not intended for sale.” I am *112at a loss to conceive of any more specific designation than that which is limited by the particular use of the individual article which is the subject of importation. Under these circumstances, it seems to me that the articles here, — there being no dispute as to the "purpose for which they were imported-, or as to the fact that they were brought here in good faith, and are not intended for sale, — there can he no doubt, it seems to me, that they fall within paragraph 677, and are therefore free. For that reason I shall reverse the decision of the board of appraisers, and direct the assessment of duty in accordance with the terms of this decision.